Order entered December 10, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00848-CV

                               ALTA FERGUSON, Appellant

                                               V.

                     WAL-MART STORES TEXAS, LLC
         D/B/A WAL-MART SUPERCENTER STORE #5147, ET AL., Appellees

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-11-05569-A

                                           ORDER
       In a letter dated November 19, 2015, the Court informed appellant her brief was deficient

and instructed her to file an amended brief correcting the noted deficiencies within ten days. As

of today’s date, appellant has not filed an amended brief. Accordingly, the appeal will be

submitted on appellant’s brief filed on November 4, 2015.

       We GRANT appellees’ December 7, 2015 motion for an extension of time to file a brief.

Appellees shall file a brief by MONDAY, JANUARY 11, 2016.

                                                     /s/    ELIZABETH LANG-MIERS
                                                            JUSTICE